Case 7:18-cv-00329 Document 14 Filed in TXSD on 12/20/18 Page 1 of 3

IN THE UNI'I`ED STATES DISTRICT COURT
FOR 'I`HE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

THE UNITED STATES OF AMERICA,
Plaint:_`j'j",

V.

65 .791 ACRES OF LAND, MORE OR
I_,ESS, SI'I`UATE IN HIDALGO COUNTY,
STATE OF TEXAS; AND THE ROMAN
CATHOLIC DIOCESE OF
BROWNSV[LLE, TEXAS, ACTING BY
AND THROUGH ITS BISHOP, THE
MOST REVEREND DANIEL E. FLORES,
AS BISHOP OF THE ROMAN CATHOLIC
DIOCESE OF BROWNSV]LLE, AND FOR
HlS SUCCESSORS [N OFFICE, ET AL.,

Defendams.

¢OI\LO¢`JD'JUD€UOGCOJDO€COJUO?UO?EO'JEO'J:O'JDOJGOC¢UJDOTUOW

CASE NO. 71 lS-CV-329

 

ORDER ON ROMAN CATHOLIC DIOCESE OF BROWNSVILLE’S UNOPPOSED
MOTI()N FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF IN OPPOSITION TO
PLAINTIFF’S MOTION FOR IMl\/IEDIA'I`E POSSESSION

 

After considering Defendant’s Unopposed l\/Iotion for Leave to File a Supplemental Brief

in Opposition to Plaintiff’s Motion for Imrnediate Possession, the Court GRANTS the motion as

follows:

a. Defendant may file a supplemental brief in opposition to Plaintiff’s motion for immediate

possession no later than December 31, 2018;

b. Plaintiff may file a brief in response no later than January lO, 2018;

c. The initial pretrial conference is rescheduled to

, 2019, at .

Case 7:18-cv-00329 Document 14 Filed in TXSD on 12/20/18 Page 2 of 3

Signed on this day Of , 2018.

 

Randy Crane
United States District Judge

Case 7:18-cv-OO329 Document 14 Filed in TXSD on 12/20/18 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that on Decernber 20, 2018, l electronically filed the foregoing motion and
proposed order by Defendant With the Clerk of the Court using the CM/ECF system, which will

send notification to all counsel of record and that l emailed a copy to all the parties in this case.

/S/ Davl'a' C. Garza

